DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the structure as claimed in claim 46 “a source of emitting electromagnetic radiation having a magnetic and/or fixation with inductive energy coupling and signal transmission” and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Withdrawn Objections/Rejections
The objection to the drawings.
The rejection of claim(s) 10 and 18 under 35 U.S.C. 112(b). 
The rejection of claim(s) 32-33 under 35 U.S.C. 112(d).
Claim Objections
Claims 32, 36 and 45 are objected to because of the following informalities:  	Regarding claim 32, the limitation “plurality of plurality of windows” should read “a plurality of windows”. 	Regarding claim 36, the “LED” should read “the at least one LED” for consistency. 	Regarding claim 45, “wherein the at least one window is in at least two of the longitudinally extending side walls” should probable read “wherein the at least one window is in each of at least two of the longitudinally extending side walls” 	  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  	holding element in claim 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 36 and 46-52 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation "the transparent element" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is interpreted as “at least one window”. Appropriate correction is required.
Claim 46 recites the limitation "wherein the source for emitting electromagnetic radiation has a magnetic and/or adhesive fixation with inductive energy coupling and signal transmission" in lines 6-7. It is unclear how the LED of the source for emitting electromagnetic radiation are related to the “magnetic and/or adhesive fixation with inductive energy coupling and signal transmission.” It is unclear by the structure being claimed by said limitation. The specification does not describe the details of the structure being claimed. Further clarification is requested and appropriate correction is required. 	Claims 47-52 are included in this rejection by virtue of their dependency upon a rejected base claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 31-33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krenbrink et al. (US 2012/0288917) (hereinafter “Krenbrink”) in view of Tang et al. (US 2014/0209035) (hereinafter “Tang”) and Kuk et al. (US 2012/0305946; hereinafter “Kuk”).
Regarding claim 31, Krenbrink discloses a device for emitting electromagnetic radiation, comprising:  	a housing defining an inner space that is hermetically sealed (FIGS. 12-14b: fluid-tight lighting housing 303; ¶¶ [0212]-[0217]; the housing contains LED lights in a fluid-tight manner, and thus considered to be hermetically sealed), the housing having at least one window hermetically sealed to the housing (the housing includes glass transparent panels/walls 305 coupled to a frame 304 in a fluid tight seal; [0212], FIG. 12; the glass transparent panels/walls 305 cover the LED lights in a fluid-tight manner, and thus the at last one window is considered to be hermetically sealed to the housing);  	a source of emitting electromagnetic radiation arranged in the inner space, wherein the source comprises at least one LED (FIGS. 12-14b: LEDs 320; ¶ [0214]); and  	a holding device connected to an upper end of the housing (the housing includes a beam or pillar 310 coupled along the housing including an upper end of the housing to located the lighting panel; [0213], FIG. 13). 	Krenbrink does not explicitly disclose a servo motor configured to rotate the housing within respect to the holding device. Krenbrink, however, discloses wherein light from the source of emitting electromagnetic radiation can be selectively directed to a desired area within a bioreactor, e.g., by coupling a reflector to the source of emitting electromagnetic radiation ([0106], [0133]). 	Tang discloses a device for emitting electromagnetic radiation, comprising:  	a housing defining an inner space (FIGS. 3 and 4: light stack 34 comprising a housing containing at least one light source; [0018], [0045]; Claim 1), the housing having at least one window (light stack 34 includes a plurality of light sources 50,52,54, which reads on windows; [0045] , [0049], FIG. 4: light stack 34);  	a source of emitting electromagnetic radiation arranged in the inner space (light stack 34 includes a plurality of light sources 50, 52,54-54; [0045] , [0049], FIG. 4: light stack 34);  	a holding device connected to an upper end of the housing (FIG. 4: track 32; [0045], [0053]); and 	a servo motor configured to rotate the housing within respect to the holding device (a servo motor (motors employed in the system) coupled to the light stack 34 and track 32 so as to rotate the light stack 34 with respect to the track 32; [0045],[0053], [0055]). 	In view of Tang, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the servo motor of Tang with the holding device of Krenbrink for the purpose of rotating the housing having the source of emitting electromagnetic radiation. One of ordinary skill in the art would have made said modification so as to direct light to the desired area in the bioreactor without using reflectors, and thus reduce number of components employed in the system.  	 Assuming arguendo that the housing is not hermetically sealed and the at least one window of Krenbrink is not hermetically sealed to the housing. 	Kuk discloses a conventional LED light source assembly comprising a plurality of LEDs arranged on a substrate  surrounding the LEDs (reads on housing; e.g., see FIG. 1A: LED modules 12) and enclosed by an optical window hermetically sealed to the substrate ([0065]). 	It would therefore have been obvious to one of ordinary skill in the art to have modified the windows of the housing of Krenbrink such that the windows are hermetically sealed to the housing since Kuk discloses that such configuration is conventional and well-known in the art (Kuk, [0065]).
Regarding claim 32, modified Krenbrink further discloses wherein the at least one window comprises a plurality of windows hermetically sealed to the housing (FIG. 13 of Krenbrink shows a plurality of hermetically sealed windows (305)).
Regarding claim 33, modified Krenbrink further discloses wherein the at least one LED comprises a plurality of LEDs, wherein each LED is arranged behind a respective one the plurality of windows (FIG. 13: each cavity (308) is covered by a window (305) and encloses an LED (320); ¶ [0213]-[0214]).
Regarding claim 35, modified Krenbrink further discloses wherein the housing is configured for removable connection to a bioreactor so that the inner space is in the bioreactor with the electromagnetic radiation being radiated from the at least one LED through the at least one window into the bioreactor (see ¶ [0213]; FIGS. 12-14b).

Claim(s) 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2014/0209035) (hereinafter “Tang”) in view of Johnson et al. (US 2016/0083679; hereinafter “Johnson”) and Kuk et al. (US 2012/0305946; hereinafter “Kuk”).
Regarding claim 31, Tang discloses a device for emitting electromagnetic radiation, comprising:  	a housing defining an inner space (FIGS. 3 and 4: light stack 34 comprising a housing containing at least one light source; [0018], [0045]; Claim 1), the housing having at least one window (light stack 34 includes a plurality of light sources 50,52,54, which reads on windows; [0045] , [0049], FIG. 4: light stack 34);  	a source of emitting electromagnetic radiation arranged in the inner space (light stack 34 includes a plurality of light sources 50, 52,54-54; [0045] , [0049], FIG. 4: light stack 34);  	a holding device connected to an upper end of the housing (FIG. 4: track 32; [0045], [0053]); and 	a servo motor configured to rotate the housing within respect to the holding device (a servo motor (motors employed in the system) coupled to the light stack 34 and track 32 so as to rotate the light stack 34 with respect to the track 32; [0045],[0053], [0055]). 	Tang does not explicitly discloses wherein the housing is hermetically sealed. 	Johnson discloses a photobioreactor comprising at least one light-emitting rod having one or more light-emitting devices encapsulated within the at least one light-emitting rod ([0030], claims 1 and 11). The one or more light-emitting devices are encapsulated within the at least one light-emitting rod to hermetically seal said one or more light-emitting devices from the environment (claim 1). 	In view of Johnson, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have formed the housing of Tang as a hermetically sealed housing for the purpose of sealing the light sources within the housing from the environment, as disclosed by Johnson (claim 1). 	Modified Tang does not explicitly disclose wherein the at least one window of the housing is hermetically sealed to the housing.  	Kuk discloses a conventional LED light source assembly comprising a plurality of LEDs arranged on a substrate  surrounding the LEDs (reads on housing; e.g., see FIG. 1A: LED modules 12) and enclosed by an optical window hermetically sealed to the substrate ([0065]). 	It would therefore have been obvious to one of ordinary skill in the art to have modified the windows of the housing of modified Tang such that the windows are hermetically sealed to the housing since Kuk discloses that such configuration is conventional and well-known in the art (Kuk, [0065]).
Regarding claim 32, modified Tang further discloses wherein the at least onewindow comprises a plurality of plurality of windows hermetically sealed to the housing (light stack 34 includes a plurality of light sources 50,52,54, which reads on plurality of windows; [0045] , [0049], FIG. 4: light stack 34).
Regarding claim 33, modified Tang further discloses wherein the at least oneLED comprises a plurality of LED’s, wherein each LED of the plurality of LED’s is arranged behind a respective one of the plurality of window (see FIG. 1A, [0065] of Kuk).
Claim(s) 34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krenbrink in view of Tang and Kuk as applied to claim 33 above, and further in view of Flynn et al. (GB 2469085 A) (hereinafter “Flynn”).
Regarding claim 34, modified Krenbrink does not explicitly disclose wherein a sensor arranged behind a respective one of the plurality of windows, the sensor being configured to measure electromagnetic radiation. However, Krenbrink does discloses wherein light exposed to the algae in the device is controlled (see ¶¶ [0009] and [0252]). 	Flynn discloses a photobioreactor comprising a device for emitting electromagnetic radiation comprising a housing (FIGS. 1-3: tube 22; ¶ [0036]), a source of emitting electromagnetic radiation (LEDs 30) arranged within the housing and a sensor (40) arranged within the housing (see ¶¶ [0036]-[0037]).  	In view of Flynn, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have incorporated a light sensor behind a respective one of the plurality of windows of modified Krenbrink in order to monitor the source of emitting electromagnetic radiation as disclosed by Flynn (see ¶ [0037]). One of ordinary skill in the art would have been motivated to have made said modification for the purposed of regulating the power provided to the source of emitting electromagnetic radiation and thereby optimize power consumption and maximize biomass production as disclosed by Flynn (see ¶¶ [0043]-[0044]).
Regarding claim 36, modified Krenbrink further discloses wherein the housing is configured for removable connection to a bioreactor so that the inner space is in the bioreactor with the electromagnetic radiation being radiated from the at least one LED through a transparent element (at least one window) into the bioreactor (see ¶ [0213]; FIGS. 12-14b).
Claim(s) 37-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krenbrink et al. (US 2012/0288917) (hereinafter “Krenbrink”) in view of Flynn et al (GB 2469085 A) (hereinafter “Flynn”) and Kuk et al. (US 2012/0305946; hereinafter “Kuk”).
Regarding claim 37, Krenbrink discloses a device for emitting electromagnetic radiation, comprising:  	device for emitting electromagnetic radiation, comprising:  	a first device for emitting electromagnetic radiation and a second device for emitting electromagnetic radiation (bioreactor comprising a plurality or lighting panels; [0213]), the first and second devices each comprising:  	a housing defining an inner space that is hermetically sealed (FIGS. 12-14b: fluid-tight lighting housing 303; ¶¶ [0212]-[0217]; the housing contains LED lights in a fluid-tight manner, and thus considered to be hermetically sealed), the housing having at least one window hermetically sealed to the housing (the housing includes glass transparent panels/walls 305 coupled to a frame 304 in a fluid tight seal; [0212], FIG. 12; the glass transparent panels/walls 305 cover the LED lights in a fluid-tight manner, and thus the at last one window is considered to be hermetically sealed to the housing), and 	a source for emitting electromagnetic radiation arranged in the inner space, wherein the source comprises at least one LED (FIGS. 12-14b: LEDs 320; ¶ [0214]).  	Krenbrink does not explicitly disclose a sensor arranged in the inner space of the housing, the sensor being configured to measure electromagnetic radiation, wherein the first device together with the sensor of the second device define a measuring device, the measuring device being configured to capture scattering and absorption losses that occurred along a measuring distance defined by the first and second devices. 	Flynn discloses a photobioreactor comprising a first device and a second device, each emitting electromagnetic radiation comprising a housing (FIGS. 1-3: tube 22; ¶ [0036]), a source of emitting electromagnetic radiation (LEDs 30) arranged within the housing and a sensor (40) arranged within the housing (see ¶¶ [0036]-[0037]). Flynn further discloses a second device comprising the sensor of a first device can be used to monitor the light received from adjoining second device ([0022] and [0044]).  	In view of Flynn, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the first and second devices of Krenbrink such that the first and second devices form a measuring device in order to monitor the source of emitting electromagnetic radiation as disclosed by Flynn (see ¶ [0037]). One of ordinary skill in the art would have been motivated to have made said modification for the purposed of regulating the power provided to the source of emitting electromagnetic radiation and thereby optimize power consumption and maximize biomass production as disclosed by Flynn (see ¶¶ [0043]-[0044]). 	Assuming arguendo that the housing is not hermetically sealed and the at least one window of Krenbrink is not hermetically sealed to the housing.  	Kuk discloses a conventional LED light source assembly comprising a plurality of LEDs arranged on a substrate  surrounding the LEDs (reads on housing; e.g., see FIG. 1A: LED modules 12) and enclosed by an optical window hermetically sealed to the substrate ([0065]). 	It would therefore have been obvious to one of ordinary skill in the art to have modified the windows of the housing of Krenbrink such that the windows are hermetically sealed to the housing since Kuk discloses that such configuration is conventional and well-known in the art (Kuk, [0065]). 	
Regarding claim 38, modified Krenbrink further discloses wherein the at least one window comprises a plurality of windows hermetically sealed to the housing (FIG. 13 of Krenbrink shows a plurality of hermetically sealed windows (305)).
Regarding claim 39, modified Krenbrink further discloses wherein the at least one window comprises a plurality of windows hermetically sealed to the housing (FIG. 13 of Krenbrink shows a plurality of hermetically sealed windows (305)), each window comprising a sensor (Flynn, ¶¶ [0043]-[0044]). Modified Krenbrink does not explicitly disclose a plurality of further sensors arranged in the inner space of housing, each further sensor of the plurality of further sensors being configured to measure electromagnetic radiation and being arranged behind a respective one of the plurality of windows. However, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to incorporate additional sensor behind each window, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP § 2144.04 VI. B.).
Regarding claim 40, modified Krenbrink does not explicitly discloses a controller, wherein the further sensors provide signals to the controller, the controller being configured to adjust an intensity and/or wavelength of incident electromagnetic radiation.  	Flynn further discloses a controller, wherein the further sensors provide signals to the controller, the controller being configured to adjust an intensity and/or wavelength of incident electromagnetic radiation ([0020],[0022] page 12, ll. 29-31). 	In view of Flynn, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the controller of Flynn with the device of modified Krenbrink the purposed of regulating the power provided to the source of emitting electromagnetic radiation and thereby optimize power consumption and maximize biomass production as disclosed by Flynn (see ¶¶ [0043]-[0044]).
Regarding claim 41, modified Krenbrink further discloses wherein the at least one window has a transparent element (panel 305), the transparent element having a shape selected from a group consisting of a sheet-like shape with plane-parallel main surfaces, plano-convex, plano-concave, biconvex, biconcave, convexo-concave, and concavo-convex (see FIG. 12).
Regarding claim 42, modified Krenbrink further discloses wherein the transparent element comprises glass (Krenbrink, ¶ [0212]).
Regarding claim 43, modified Krenbrink further discloses wherein the transparent element comprises glass (Krenbrink at ¶ [0212]). Modified Krenbrink does not explicitly describe the transmittance of the transparent elements being greater than 80% in a spectral range of wavelengths between 250 and 2000 nm. However, modified Krenbrink does disclose the need for sufficient transmission within their described system (see ¶ [0212]). It would therefore have been a prima facie obvious to choose a transparent material and light source to optimize the transmission of light through said transparent material for the given application of the system.
Claim(s) 44-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krenbrink in view of Flynn and Kuk as applied to claim 37 above, and further in view of Crabb et al. (US 2005/0135104) (hereinafter “Crabb”).
Regarding claim 44, modified Krenbrink discloses the device according to claim 37. 	Modified Krenbrink discloses wherein the housing (303) of the first and second devices has a columnar shape with longitudinally extending side walls (FIGS. 12, 13 and 16). Modified Krenbrink however does not explicitly describe an embodiment wherein two of the longitudinally extending side walls enclose an angle of 30º and has additional walls that enclose an angle of 60º. However, Crabb discloses a device for emitting electromagnetic radiation comprising a housing having a source of electromagnetic radiation therein (FIG, 5: housing 26 having LEDs 19) having a columnar shape with longitudinally extending side walls, wherein the sidewalls enclose angle (see FIG. 5 and ¶¶ [0021] and [0035]).  	It would therefore have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the housing of modified Krenbrink with that of Crabb because such modification facilitates the placement of the housing at a corner of a container as disclosed by Crabb (see ¶ [0021]).   	The combination does not disclose the claimed angle; however, the angle of said side walls is deemed merely a design choice since it is obvious and well within the abilities of one of ordinary skill in the art to design side walls angled to any degree according to need (i.e. to position the device within the container and desired location).  It would therefore have been obvious to one of ordinary skill in the art to modify the angle of the side walls of the housing of modified Krenbrink to have the claimed angle, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 45, modified Krenbrink further discloses wherein said at least one window is in each of at least two of the longitudinally extending side walls have windows (Krenbrink at FIG. 13: a housing comprising a plurality of windows 305).
Response to Arguments
The indicated allowability of claim 31 is withdrawn in view of the of the claim amendment. Amended claim 31 now does not require the servo motor to be coupled to both the housing and the holding device.
Applicant’s arguments with respect to claim(s) 8-20, 27-30 and 32-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
 	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kam et al.(US 2013/0234274), disclose a source of emitting electromagnetic radiation having a window sealed to a housing. 	No claims is allowed. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799